Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 1 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 2 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 3 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 4 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 5 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 6 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 7 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 8 of 44
Case 20-10478-mdc   Doc 1   Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 9 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 10 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 11 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 12 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 13 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 14 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 15 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 16 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 17 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 18 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 19 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 20 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 21 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 22 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 23 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 24 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 25 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 26 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 27 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 28 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 29 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 30 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 31 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 32 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 33 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 34 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 35 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 36 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 37 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 38 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 39 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 40 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 41 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 42 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 43 of 44
Case 20-10478-mdc   Doc 1    Filed 01/27/20 Entered 01/27/20 11:12:36   Desc Main
                            Document Page 44 of 44
